August 11, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  HARRIS COUNTY SHERIFF'S CIVIL SERVICE COMMISSION, Appellant

NO. 14-15-00464-CV                          V.

                      DONALD ROBERTSON, Appellee
                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 27, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Harris County Sheriff's Civil Service Commission.


      We further order this decision certified below for observance.